On Petition for Rehearing.
Gose, J.
We said in the opinion heretofore filed in this case that the record shows that the plaintiff had been three times married and divorced prior to her marriage with the defendant. In the petition for rehearing, counsel for the plaintiff say:
“The real ground, however, on which this court decided this matter was a statement by this court that the respondent had prior to the marriage in question here been married and divorced three times prior thereto. It is fundamental *428that proof of facts is required. There was no proof whatever on this point.”
Again, counsel say: “The court made the rights of respondent turn upon a point upon which there was absolutely no proof.” Pending the trial and probably in answer to the plaintiff’s application for suit money, the defendant made an affidavit in which he stated:
“At the time I married the plaintiff she had been married and divorced four times, and had lived all over the world. Her first matrimonial venture was in Australia; the second in Yukon Territory; the third in British Columbia. But the names and addresses of these parties I only know by hearsay. All this I learned after our marriage.”
This affidavit was admitted in evidence upon the offer of plaintiff’s counsel, and it appears in the record and is referred to in the court’s certificate as Plaintiff’s Exhibit D. If counsel had familiarized themselves with the record before making these sweeping statements in the petition for rehearing, the court would have been relieved of the burden of reexamining it. The petition for rehearing is denied.
Crow, C. J., Ellis, Chadwick, and Main, JJ., concur.